DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “determining, based on a data carrying condition of the first carrier, to carry all or part of data of the target process on the first carrier, wherein the data carrying condition comprises at least one of: a representation about whether the first carrier is capable of carrying all the data of the  target process; or, a priority of the first carrier” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method for carrier selection, applied to a terminal device and comprising: running at least one process on one or more initial carriers, wherein different ones of 
2.	Regarding claim 33 –  A terminal device, comprising a processor and a memory configured to store a computer program capable of running in the processor, wherein the processor is configured to run the computer program to execute the following operations: running at least one process on one or more initial carriers, wherein different ones of the processes run on a same one or different ones of the initial carriers, selecting a first carrier for a target process in the at least one process, wherein the first carrier is one of the initial carriers, or different from any of the initial carriers, and determining, based on a data carrying condition of the first carrier, to carry all or part of data of the target process on the first carrier, wherein the data carrying condition comprises at least   one of: a representation about whether the first carrier is capable of carrying all the data of the     target process, or, a priority of the first carrier.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Allowable Subject Matter

Claims 1, 3-16, 33, and 36-49 are allowable over the prior art of record.

Conclusion

Claims 1, 3-16, 33, and 36-49 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Brown et al. (US 2018/0295514 A1) discloses method and apparatus for facilitating persistent authentication.
2.	Stanze et al. (US 2015/0282163 A1) discloses apparatus, method, and computer program for scheduling data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
9 November 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465